
	
		III
		110th CONGRESS
		1st Session
		S. RES. 85
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Lautenberg (for
			 himself, Mr. Lott,
			 Mr. Durbin, and Mr. Coleman) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the creation of refugee populations in the Middle East, North Africa,
		  and the Persian Gulf region as a result of human rights
		  violations.
	
	
		Whereas armed conflicts in the Middle East have created
			 refugee populations numbering in the hundreds of thousands and comprised of
			 peoples from many ethnic, religious, and national backgrounds;
		Whereas Jews and other ethnic groups have lived mostly as
			 minorities in the Middle East, North Africa, and the Persian Gulf region for
			 more than 2,500 years;
		Whereas the United States has long voiced its concern
			 about the mistreatment of minorities and the violation of human rights in the
			 Middle East and elsewhere;
		Whereas the United States continues to play a pivotal role
			 in seeking an end to conflict in the Middle East and continues to promote a
			 peace that will benefit all the peoples of the region;
		Whereas a comprehensive peace in the Middle East region
			 will require the resolution of all outstanding issues through bilateral and
			 multilateral negotiations involving all concerned parties;
		Whereas the United States has demonstrated interest and
			 concern about the mistreatment, violation of rights, forced expulsion, and
			 expropriation of assets of minority populations in general, and in particular,
			 former Jewish refugees displaced from Arab countries, as evidenced by—
			(1)a statement made
			 by President William J. Clinton in an interview after Camp David II in July
			 2000, at which the issue of Jewish refugees displaced from Arab lands was
			 discussed, where he said that [t]here will have to be some sort of
			 international fund set up for the refugees. There is, I think, some interest,
			 interestingly enough, on both sides, in also having a fund which compensates
			 the Israelis who were made refugees by the war, which occurred after the birth
			 of the State of Israel. Israel is full of people, Jewish people, who lived in
			 predominantly Arab countries who came to Israel because they were made refugees
			 in their own land.;
			(2)a statement made
			 by President Carter after negotiating the Camp David Accords, the Framework for
			 Peace in the Middle East, where he stated in a press conference on October 27,
			 1977, that Palestinians have rights . . . obviously there are Jewish
			 refugees . . . they have the same rights as others do;
			(3)section 620 of
			 H.R. 3100, 100th Congress, which states that Congress finds that with
			 the notable exceptions of Morocco and Tunisia, those Jews remaining in Arab
			 countries continue to suffer deprivations, degradations, and hardships, and
			 continue to live in peril and that Congress calls upon the governments
			 of those Arab countries where Jews still maintain a presence to guarantee their
			 Jewish citizens full civil and human rights, including the right to lead full
			 Jewish lives, free of fear, with freedom to emigrate if they so choose;
			 and
			(4)Senate Resolution
			 76, 85th Congress, introduced by Senator William E. Jenner on January 29, 1957,
			 which—
				(A)noted that
			 individuals in Egypt who are tied by race, religion, or national origin with
			 Israel, France, or the United Kingdom have been subjected to arrest, denial or
			 revocation of Egyptian citizenship, expulsions, forced exile, sequestration and
			 confiscation of assets and property, and other punishments without being
			 charged with a crime; and
				(B)requested the
			 President to instruct the chief delegate to the United Nations to urge the
			 prompt dispatch of a United Nations observer team to Egypt with the objective
			 of obtaining a full factual report concerning the violation of rights;
				Whereas the international definition of a refugee clearly
			 applies to Jews who fled the persecution of Arab regimes, where a refugee is a
			 person who owing to a well-founded fear of being persecuted for reasons
			 of race, religion, nationality, membership of a particular social group, or
			 political opinion, is outside the country of his nationality, and is unable to
			 or, owing to such fear, is unwilling to avail himself of the protection of that
			 country (Convention relating to the Status of Refugees, done at Geneva
			 July 28, 1951, and entered into force April 22, 1954 (189 UNTS 150));
		Whereas the United Nations High Commissioner for Refugees
			 (UNHCR) determined that Jews fleeing from Arab countries were refugees that
			 fell within the mandate of the UNHCR, namely—
			(1)when in his first
			 statement as newly elected High Commissioner, Mr. Auguste Lindt, at the January
			 29, 1957, meeting of the United Nations Refugee Fund (UNREF) Executive
			 Committee in Geneva, stated, There is already now another emergency
			 problem arising. Refugees from Egypt. And there is no doubt in my mind that
			 those of those refugee who are not able or not willing to avail themselves of
			 the protection of the Government of their nationality, they might have no
			 nationality or they may have lost this nationality, or, for reasons of
			 prosecution may not be willing to avail themselves of this protection, fall
			 under the mandate of the High Commissioner. (United Nations High
			 Commissioner for Refugees, Report of the UNREF Executive Committee, Fourth
			 Session–Geneva 29 January to 4 February, 1957); and
			(2)Dr. E. Jahn, on
			 behalf of the United Nations High Commissioner for Refugees, wrote to Daniel
			 Lack, Legal Adviser to the American Joint Distribution Committee, stating,
			 I refer to our recent discussion concerning Jews from Middle Eastern and
			 North African countries in consequence of recent events. I am now able to
			 inform you that such persons may be considered prima facie within the mandate
			 of this Office. (United Nations High Commissioner for Refugees Document
			 No. 7/2/3/Libya);
			Whereas the seminal United Nations resolution on the
			 Arab-Israeli conflict and other international initiatives refer generally to
			 the plight of refugees and do not make any distinction between
			 Palestinian and Jewish refugees, such as—
			(1)United Nations
			 Security Council Resolution 242 of November 22, 1967, which calls for a
			 just settlement of the refugee problem without distinction
			 between Palestinian and Jewish refugees, and this is evidenced by—
				(A)a failed attempt
			 by the United Nations delegation of the Soviet Union to restrict the
			 just settlement mentioned in Resolution 242 solely to
			 Palestinian refugees (S/8236, discussed by the Security Council at its 1382nd
			 meeting on November 22, 1967, notably at paragraph 117, in the words of
			 Ambassador Kouznetsov of the Soviet Union), which signified the international
			 community's intention of having the resolution address the rights of all Middle
			 East refugees; and
				(B)a statement by
			 Justice Arthur Goldberg, the Chief Delegate of the United States to the United
			 Nations at that time, who was instrumental in drafting the unanimously adopted
			 United Nations Resolution 242, where he observed, The resolution
			 addresses the objective of achieving a just settlement of the refugee
			 problem. This language presumably refers both to Arab and Jewish
			 refugees, for about an equal number of each abandoned their homes as a result
			 of the several wars.;
				(2)the Madrid
			 Conference, which was first convened in October 1991 and was co-chaired by
			 President of the United States, George H.W. Bush, and President of the Soviet
			 Union, Mikhail Gorbachev, and included delegations from Spain, the European
			 community, the Netherlands, Egypt, Syria, and Lebanon, as well as a joint
			 Jordanian-Palestinian delegation, where in his opening remarks before the
			 January 28, 1992, organizational meeting for multilateral negotiations on the
			 Middle East in Moscow, United States Secretary of State James Baker made no
			 distinction between Palestinian refugees and Jewish refugees in articulating
			 the mission of the Refugee Working Group, stating that [t]he refugee
			 group will consider practical ways of improving the lot of people throughout
			 the region who have been displaced from their homes; and
			(3)the Roadmap to a
			 Permanent Two-State Solution to the Israeli-Palestinian Conflict, which refers
			 in Phase III to an agreed, just, fair, and realistic solution to the
			 refugee issue, language that is consistent with United Nations Security
			 Council Resolution 242, which applied equally to Arab and Jewish
			 peoples;
			Whereas Egypt, Jordan, and the Palestinians have affirmed
			 that a comprehensive solution to the Middle East conflict will require a just
			 solution to the plight of all refugees, as evidenced by—
			(1)the 1978 Camp
			 David Accords, the Framework for Peace in the Middle East, which includes a
			 commitment by Egypt and Israel to work with each other and with other
			 interested parties to establish agreed procedures for a prompt, just and
			 permanent resolution of the implementation of the refugee
			 problem;
			(2)the Treaty of
			 Peace between Israel and Egypt, signed at Washington March 26, 1979, which
			 provides in Article 8 that the Parties agree to establish a claims
			 commission for the mutual settlement of all financial claims and makes
			 general references to United Nations Security Council Resolution 242 as the
			 basis for comprehensive peace in the region; and
			(3)Article 8 of the
			 Treaty of Peace Between the State of Israel and the Hashemite Kingdom of
			 Jordan, done at Arava/Araba Crossing Point October 26, 1994, entitled
			 Refugees and Displaced Persons, refers to the massive
			 human problems caused to both Parties by the conflict in the Middle
			 East;
			Whereas the call to secure rights and redress for Jewish
			 and other minorities who were forced to flee Arab countries is not a campaign
			 against Palestinian refugees;
		Whereas the international community should be aware of the
			 plight of Jews and other minority groups displaced from the Middle East, North
			 Africa, and the Persian Gulf;
		Whereas the history and legacy of Jewish refugees from
			 Arab countries must be preserved;
		Whereas no just and comprehensive Middle East peace can be
			 reached without recognition of, and redress for, the uprooting of centuries-old
			 Jewish communities in the Middle East, North Africa, and the Persian Gulf;
			 and
		Whereas it would be appropriate and just for the United
			 States, while recognizing rights for Palestinian refugees, to recognize equal
			 rights for former Jewish, Christian, and other refugees from Arab countries:
			 Now, therefore, be it
		
	
		1.Sense of the Senate on human
			 rights and refugeesIt is the
			 sense of the Senate that—
			(1)the United States
			 deplores the past and present ongoing violation of the human rights and
			 religious freedoms of minority populations in Arab and Muslim countries
			 throughout the Middle East, North Africa, and the Persian Gulf; and
			(2)with respect to
			 Jews, Christians, and other populations displaced from countries in the region,
			 for any comprehensive Arab-Israeli peace agreement to be credible, durable,
			 enduring, and constitute an end to conflict in the Middle East, North Africa,
			 and the Persian Gulf, the agreement must address and resolve all outstanding
			 issues, including the legitimate rights of all refugees of the Middle East,
			 North Africa, and the Persian Gulf.
			2.United States
			 policy on refugees of the Middle EastThe Senate urges the President to—
			(1)instruct the
			 United States Permanent Representative to the United Nations and all
			 representatives of the United States in bilateral and multilateral fora that,
			 when considering or addressing resolutions that allude to the issue of refugees
			 in the Middle East, North Africa, and the Persian Gulf, they should ensure
			 that—
				(A)relevant text
			 refers to the fact that multiple refugee populations have been created by the
			 Arab-Israeli conflict; and
				(B)any explicit
			 reference to the required resolution of the Palestinian refugee issue is
			 matched by a similar explicit reference to the resolution of the issue of
			 Jewish, Christian, and other refugees from Arab and Muslim countries throughout
			 the Middle East, North Africa, and the Persian Gulf region; and
				(2)make clear that
			 the United States Government supports the position that, as an integral part of
			 any comprehensive peace, the issue of refugees and the mass violations of human
			 rights of minorities in Arab and Muslim countries throughout the Middle East,
			 North Africa, and the Persian Gulf must be resolved in a manner that
			 includes—
				(A)consideration of
			 the legitimate rights of all refugees displaced from Arab and Muslim countries
			 throughout the Middle East, North Africa, and the Persian Gulf; and
				(B)recognition of
			 the losses incurred by Jews, Christians, and other minority groups as a result
			 of the Arab-Israeli conflict.
				
